Case 8:19-cv-02109-JVS-ADS Document 99 Filed 01/13/20 Page 1 of 2 Page ID #:3747



   1 January 13, 2020
   2
                                                 DENIED
                                       BY ORDER OF THE COURT
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                       CENTRAL DISTRICT OF CALIFORNIA
  10
  11 FEDERAL TRADE COMMISSION,                    Case No. 8:19-cv-02109-JVS (ADSx)
  12                      Plaintiff,              ORDER AUTHORIZING
                                                  RECEIVER TO SELL
  13        v.                                    RECEIVERSHIP ENTITY’S DEBT
                                                  SETTLEMENT ACCOUNTS
  14 AMERICAN FINANCIAL SUPPORT
     SERVICES INC., et al.,
  15
                     Defendants,
  16
     MJ WEALTH SOLUTIONS, LLC,
  17
                     Relief Defendant.
  18
  19
  20        This matter comes before the Court on the ex parte application by the Court-
  21 appointed receiver Thomas W. McNamara (“Receiver”) for an order authorizing
  22 and confirming the sale of Receivership Entity Arete Financial Group LLC’s
  23 (“Arete”) consumer debt settlement accounts to New Era Group, Inc. d/b/a New
  24 Era Debt Solutions (“New Era”).
  25        IT IS HEREBY ORDERED that:
  26        1.      The Purchase Agreement between the Receiver and New Era is
  27 approved.
  28 ///
                                           1       Case No. 8:19-cv-02109-JVS (ADSx)
                 ORDER AUTHORIZING RECEIVER TO SELL DEBT SETTLEMENT ACCOUNTS
Case 8:19-cv-02109-JVS-ADS Document 99 Filed 01/13/20 Page 2 of 2 Page ID #:3748



   1          2.      The Receiver shall sell Arete’s consumer debt settlement accounts to
   2 New Era for $1,200,000 payable in twelve monthly payments of $100,000 as-is
   3 and without any representations or warranties.
   4          3.      Within two business days of entry of this order, New Era shall transfer
   5 via wire transfer to the Receiver $100,000. New Era shall make subsequent
   6 monthly payments of $100,000 via wire transfer to the Receiver on the 15th of
   7 each month.
   8          4.      Arete’s consumer debt settlement accounts shall be assigned to New
   9 Era.
  10          5.      The Receiver shall be entitled to all fees earned by Arete before entry
  11 of this order.
  12          6.      New Era shall assume Arete’s contracts with Debt Pay Gateway Inc.
  13 and Debt Pay, Inc. d/b/a DebtPayPro.
  14          7.      The Court will retain jurisdiction over any disputes arising out the sale
  15 to New Era.
  16          8.      The sale of Arete’s consumer debt settlement accounts is authorized
  17 and approved under 28 U.S.C. § 2004 without further notice, hearing, or court
  18 order.
  19          IT IS SO ORDERED.
  20
  21 Dated:                                                    DENIED
  22                                                BY ORDER OF THE COURT
  23                                            Hon. James V. Selna
                                                United States District Judge
  24
  25 The Court sets a conference for January 21, 2020 at 9:30 a.m. to discuss
     compliance with 28 U.S.C. Sections 2001, 2004 and the feasibility of the
  26 individual defendants to run the Debt Settlement Business in light of the
     Receiver’s steps to secure documentation related to the student loan business. JVS
  27 January 13, 2020
  28
                                             2       Case No. 8:19-cv-02109-JVS (ADSx)
                   ORDER AUTHORIZING RECEIVER TO SELL DEBT SETTLEMENT ACCOUNTS
